Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	Claim 24 uses means plus function language, and is thereby interpreted according to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The following is an explanation of the interpretation of the structures from Applicant’s specification that correspond to the claimed means plus function limitations:
	“means for issuing load operations” corresponds to load issuing circuitry 102 (fig. 1)
	“means for storing memory ordering tracking information” corresponds to memory ordering tracking storage circuitry 108 (fig 1.)
	“means for accessing the means for storing” corresponds to control circuitry 110 (fig. 1)
	“means for merging” corresponds to control circuitry 110 (fig. 1)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-8, 14, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie et al., US Patent Application Publication 2013/0205121 (hereinafter Guthrie) in view of Fernsler et al., US Patent Application Publication 2017/0277542 (hereinafter Fernsler).
	Regarding claim 1, Guthrie teaches:
An apparatus comprising: memory ordering tracking storage circuitry configured to use memory ordering tracking information on issued load operations (see e.g. para. [0008], [0030], tracking memory access instructions); and control circuitry configured, in at least one mode of operation, to access the memory ordering tracking storage circuitry to determine, using the memory ordering tracking information: whether at least one load operation has been issued in disagreement with a memory ordering requirement (see e.g. para. [0030-2], an instruction occurring after a barrier instruction is allowed to issue and is therefore in disagreement); and when it is determined that said at least one operation has been issued in disagreement with the memory ordering requirement, to determine whether to re-issue one or more issued load operations or to continue issuing load operations despite disagreement with the memory ordering requirement (see e.g. para. [0028-32], younger load instructions are tracked and checked to determine whether they can be committed or need to be invalidated and restarted/reissued).
Guthrie fails to explicitly teach load issuing circuitry configured to issue load operations to load data from memory, storing memory ordering tracking information, and wherein the control circuitry is capable of merging the memory ordering tracking 
Fernsler teaches load issuing circuitry (see e.g. para. [0028]), maintaining tracking information on load instructions (see e.g. para. [0040-1]), and merging memory ordering tracking information for a plurality of load operations (see e.g. para. [0045]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Guthrie and Fernsler to include load issuing circuitry configured to issue load operations to load data from memory, storing memory ordering tracking information, and wherein the control circuitry is capable of merging the memory ordering tracking information for a plurality of issued load operations into a merged entry in the memory ordering tracking storage circuitry. This would have provided an advantage of reducing the number of entries necessary for tracking load instructions in order to save space and improve efficiency.
Regarding claim 2, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1, wherein the load issuing circuitry is configured to receive the load operations in a received order and to issue the load operations in an execution order different to the received order (see e.g. Guthrie para. [0028-32]). 
Regarding claim 3, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 2, wherein: the load issuing circuitry comprises an issue queue and an execution unit; the issue queue is configured to receive a plurality of load instructions in the received order, wherein the received order is a predetermined program order, and to issue load operations corresponding to the load instructions to the execution unit in the execution order; and the execution unit is configured to execute 
Regarding claim 4, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 2, wherein the memory ordering tracking information comprises age information indicative of positions of the issued load operations in the received order (see e.g. Guthrie para. [0028-32]). 
Regarding claim 5, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 4, wherein the age information for said merged entry comprises age information of the youngest of said plurality of issued load operations in the received order (see e.g. Fernsler para. [0045], [0056-9], existing entry is kept). 
Regarding claim 6, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 4, wherein the control circuitry is configured to determine whether at least one load operation has been issued in disagreement with the memory ordering requirement based on the age information (see e.g. Guthrie para. [0030-2]). 
Regarding claim 7, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 6, wherein: the age information for said merged entry comprises age information of the youngest of said plurality of issued load operations in the received order; and the control circuitry is configured to determine whether at least one of the plurality of load operations has been issued in disagreement with the memory ordering requirement based on the age information of the youngest of said plurality of issued load operations, regardless of the ages of the others of said plurality of issued load operations (see e.g. Guthrie para. [0028-32], age information is checked for any load instruction including the youngest). 

The apparatus of claim 1, wherein the control circuitry is configured to merge the memory ordering tracking information for at least a plurality of load operations specifying addresses in the same cache line, to form said merged entry (see e.g. Fernsler para. [0006], [0045]). 
Regarding claim 14, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1, wherein, when it is determined that one or more issued load operations need to be re-issued following the determination that the at least one load operation has been issued in disagreement with the memory ordering requirement, the load issuing circuitry is configured to re-issue at least any load operations younger than the youngest issued load operation guaranteed to be correct (see e.g. Guthrie para. [0028-32], Fernsler para. [0032], [0051]). 
Regarding claim 18, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1, wherein the control circuitry is configured to determine that the at least one load operation has been issued in disagreement with the memory ordering requirement when an issued load operation younger than a memory barrier has been issued before an operation older than the memory barrier instruction (see e.g. Guthrie para. [0028-32]). 
Regarding claim 19, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1, wherein: the control circuitry is configured to determine that the at least one load operation has been issued in disagreement with the memory ordering requirement when an issued load operation, which is younger than a further 
Regarding claim 20, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1, wherein the memory ordering tracking information comprises merge information indicative of whether an entry is a merged entry associated with a plurality of load operations (see e.g. Fernsler para. [0045]). 
Regarding claim 21, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 20, wherein: the load issuing circuitry is configured to receive the load operations in a received order and to issue the load operations in an execution order different to the received order (see e.g. Guthrie para. [0028-32]); the memory ordering tracking information comprises age information indicative of positions of the issued load operations in the received order (see e.g. Guthrie para. [0028-32]); and when it is determined to re-issue the one or more issued load operations which are younger than a given flush point, the control circuitry is configured to flush entries of the memory ordering tracking storage circuitry representing operations younger than the given flush point (see e.g. Guthrie para. [0029], Fernsler para. [0032], [0051]); wherein the control circuitry is configured to prevent a given entry of the storage circuitry representing an operation younger than the given flush point being flushed when the merge information indicates that said given entry is a merged entry (see e.g. Guthrie para. [0029], Fernsler para. [0032], [0051]). 
Regarding claim 22, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 21, wherein: when the given entry is prevented from being flushed, the control circuitry is configured to update the age information for the 
Claim 23 is rejected for reasons corresponding to those given above for claim 1.
Claim 24 is rejected for reasons corresponding to those given above for claim 1.


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Fernsler, further in view of Yen et al., US Patent Application Publication 2017/0046158 (hereinafter Yen).
Regarding claim 9, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1.
Guthrie in view of Fernsler fails to explicitly teach wherein the control circuitry is configured to merge the memory ordering tracking information for a plurality of load operations specifying addresses which give the same result when a predetermined hash function is applied to the addresses, to form said merged entry. 
Yen teaches applying hash functions to load instruction addresses when identifying entries in a table (see e.g. para. [0039-40]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Guthrie, Fernsler, and Yen such that the control circuitry is configured to merge the memory ordering tracking information for a plurality of load operations specifying addresses which give the same result when a predetermined hash function is applied to the addresses, to .


	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guthrie in view of Fernsler, further in view of Hesson et al., US Patent 5,615,350 (hereinafter Hesson).
Regarding claim 15, Guthrie in view of Fernsler teaches or suggests:
The apparatus of claim 1, wherein: the memory ordering tracking storage circuitry comprises one or more entries, each associated with one or more issued load instructions (see e.g. Fernsler para. [0040-1]).
Guthrie in view of Fernsler fails to explicitly teach wherein the memory ordering tracking information for each entry comprises hazard information indicative of whether a hazard has been detected for an address associated with that entry. 
Hesson teaches tracking dependency (hazard) information for instructions within a stream including a barrier instruction (see e.g. col. 5 line 65 – col. 6 line 54).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Guthrie, Fernsler, and Hesson such that the memory ordering tracking information for each entry comprises hazard information indicative of whether a hazard has been detected for an address associated with that entry. This would have provided an advantage such as discussed by Hesson: “dynamically controlling the issue and execution of load instructions according to a single violation condition and its history information using the 
Regarding claim 16, Guthrie in view of Fernsler and Hesson teaches or suggests:
The apparatus of claim 15, wherein the hazard comprises an event capable of altering data associated with said address associated with that entry (see e.g. Hesson col. 5 line 65 – col. 6 line 54). 
Regarding claim 17, Guthrie in view of Fernsler and Hesson teaches or suggests:
The apparatus of claim 15, wherein, the control circuitry is configured to suppress merging of the memory ordering tracking information for the plurality of issued load operations when the hazard information for an entry associated with one of the plurality of issued load operations indicates that a hazard has been detected for that entry (see e.g. Hesson col. 5 line 65 – col. 6 line 54, a merge will not occur if an instruction is held).


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183